Citation Nr: 1516641	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for mental depression, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1966, with subsequent service in the United States Air Force Reserve.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Initially, the Board notes that the RO denied the Veteran's request to reopen a claim of service connection for mental depression, to include as secondary to diabetes mellitus in a September 2010 rating decision.  In the August 2012 rating decision on appeal, the RO denied service connection for PTSD and service connection for major depressive disorder for the purpose of establishing eligibility to treatment.  The RO then characterized and adjudicated the depression issue as a request to reopen a claim of service connection for major depressive disorder, to include as secondary to service-connected disabilities.  See April 2013 statement of the case (reopening then continuing to deny the underlying claim).  The Board has recharacterized this issue to consider any acquired psychiatric disorder other than PTSD based on the reopening of the claim, as well as the current mental health diagnoses and service-connected disabilities of record.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a waiver of the RO's initial consideration.

The Virtual VA electronic claims file contains additional documents relevant to the appeal, including VA treatment records considered by the RO, as well as the August 2014 Board hearing transcript.  The Veterans Benefits Management System (VBMS) electronic claims file does not contain any documents.

The issues of service connection for an acquired psychiatric disorder other than PTSD and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for mental depression, to include as secondary to diabetes mellitus, type II.  The Veteran was notified of the decision the following month, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  In a September 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran was notified of the decision the following month and did not appeal.  VA treatment records later associated with the claims file, but dated within the one-year period thereafter, suggest a relationship between a current mental health disorder and the Veteran's medical issues, some of which are now service-connected disabilities.

3.  The evidence received since the June 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.
CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the June 2007 rating decision is new and material, and the claim for service connection for mental depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

In a June 2007 rating decision, the RO previously considered and denied the Veteran's claim of entitlement to service connection for mental depression, to include as secondary to diabetes mellitus, type II, finding that there was no nexus between a current depressive disorder and his military service.  The RO also denied service connection for diabetes mellitus in that decision.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the June 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In a September 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran was notified of the decision the following month and did not appeal.  VA treatment records later associated with the claims file, but dated within the one-year period of the decision, suggest a relationship between a current mental health disorder and the Veteran's medical issues, some of which are now service-connected disabilities.  See, e.g., December 2010 VA treatment record.  Indeed, the RO noted on the May 2011 PTSD claim that the request to reopen the mental disorder claim had been denied within the past year and that there were new VA treatment records.  Based on the foregoing, the Board finds that the September 2010 rating decision did not become final; the June 2007 rating decision is the last final decision as to this issue.  See 38 C.F.R. § 3.156(b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (discussing doctrine of constructive possession).

The evidence received since the June 2007 rating decision includes the VA treatment records discussed above, as well as an October 2014 private opinion suggesting a relationship between the Veteran's current mental health problems and his now service-connected disabilities.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and service-connected disabilities), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for mental depression is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for mental depression, to include as secondary to diabetes mellitus, type II, is reopened.


REMAND

In light of the reopening and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, the AOJ should make another attempt to verify the Veteran's claimed in-service stressors based on the additional information he provided during the Board hearing.

In addition, the Board finds that a remand is necessary to provide a new VA examination.  The Veteran was provided a VA mental health examination in March 2013, at which time he was diagnosed with dysthymia, late onset, mild, as well as a breathing-related sleep disorder.  The examiner determined that it was less likely than not that the Veteran's dysthymic mood was a result of his service-connected disabilities.  In so finding, she indicated that the Veteran struggled to define what he meant by "depression" and appeared to rely on the observations of others to describe his mood state.  The examiner noted some of the Veteran's reported in-service circumstances, but she only provided an opinion for service connection on a secondary basis, consistent with the initial examination request.

The Veteran submitted an October 2014 private mental health examination report showing diagnoses of PTSD, dysthymic disorder, and generalized anxiety disorder.  The private provider determined that the Veteran's reported stressors were related to his fear of hostile military or terrorist activity, as defined in 38 C.F.R. § 3.304(f)(3).  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)) (emphasis added).

The Board acknowledges the private examiner's findings regarding the claimed stressors; however, the record does not reflect, nor does the Veteran contend that these stressors are combat-related, and the stressors have not otherwise been verified.  VA has specifically declined to expand the above rule for non-combat stressors to include the opinion of any psychiatrist or psychologist.  See 75 Fed. Reg. at 39847-49.  Therefore, the Veteran's lay statements alone are not sufficient to establish the occurrence of the claimed stressors at this point.

In regard to the additional mental health diagnoses in the October 2014 report, the private provider noted consideration of the Veteran's reported health problems and in-service circumstances, among other things, in association with these diagnoses; however, she did not provide a corresponding etiology opinion.

Based on the foregoing, there is evidence that the Veteran's current symptoms may be related to his military service or service-connected disabilities, but insufficient medical evidence to make a decision on the claims.  In addition, the record during the course of the claims shows various mental health diagnoses.  The Board finds that a new examination addressing these matters would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders that have not already been obtained or submitted.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  It is noted that the record contains post-service treatment records.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Muskogee VA Medical Center.

2.  After obtaining any identified and outstanding records, the AOJ should contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the Veteran's claimed stressors, as detailed below.  The Veteran has reported that he was assigned to the 3rd Mobile Communications Group out of Tinker Air Force Base.

(a)  Witnessing two service men hanging from a bridge while riding on a bus to an assignment at Incirlik Air Base in Turkey around January 1963, then being scared the remainder of the 18-month period he was there.  See Bd. Hrg. Tr. at 6, 17-18.

(b)  Participating in POW/field survival training at Stead Air Force Base in Nevada in September 1964.  See Bd. Hrg. Tr. at 8-9, 18.

(c)  Witnessing a sidewinder coming off of a plane and hitting part of a building he was in while on a temporary duty assignment (TDY) with the 1976 Squadron at Korat Air Base in Thailand sometime between April and July 1965.  See Bd. Hrg. Tr. at 6-8, 14-15.

Include the Veteran's confirmed assignments, military occupational specialty, and any relevant service records as part of this request, as appropriate.

3.  After completing the above actions, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the March 2013 VA examination and October 2014 private examination reports.

The Veteran has contended that he currently has depression as a result of his limitations due to his service-connected disabilities.  The Veteran has also indicated that he developed PTSD as a result of multiple in-service stressors during his period of active duty service in the 1960s.  See, e.g., August 2014 Bd. Hrg. Tr. at 6-9, 14-18, 22-24.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD, dysthymic disorder, dysthymia, depression NOS (not otherwise specified), major depressive disorder, generalized anxiety disorder, and/or a breathing-related sleep disorder.  See, e.g., December 2010 and August 2012 VA treatment records; March 2013 VA examination report; October 2014 private examination report.  If not, the examiner should address the prior diagnoses of record.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances. 

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder was caused by or permanently aggravated by his service-connected disabilities.  In providing this opinion, the examiner should distinguish any effects from the Veteran's service-connected disabilities from his nonservice-connected disabilities, such as prostate disorder, diabetes mellitus, and obstructive sleep apnea.  If the effects cannot be differentiated, the examiner should state so in the report.

With respect to PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


